Citation Nr: 0330043	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 3, 1990 to 
August 19, 1990, and on active duty for training (ADUTRA) 
with the Army National Guard from August 10, 1993 to October 
13, 1993.  He also had an unverified period of service with 
the Army National Guard in approximately 1991.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  The 
appellant currently resides within the jurisdiction of the 
St. Petersburg RO.                  

By a September 1997 decision, the Board remanded this case 
for additional development.  After the requested evidentiary 
development was completed, the case was returned to the 
Board.  By a June 2002 decision, the Board denied the 
appellant's claim for service connection for a right foot 
disability.  The appellant subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In June 2003, while this case was pending before the Court, 
the parties filed a Joint Motion for Remand.  In an Order, 
dated in June 2003, the Court granted the Joint Motion, 
vacated the Board's June 2002 decision, and remanded the 
case, pursuant to 38 U.S.C. § 7252(a) (West 2003), for 
compliance with the directives stipulated in the Joint 
Motion.  Copies of the Court's Order and the Joint Motion 
have been placed in the claims file.   

The Board notes that once a case has been certified by the 
RO, the veteran has 90 days following the date of notice of 
certification and of transfer of the appellate record to the 
Board to request a change in representation.  See 38 C.F.R. § 
20.1304 (2003).  The evidence of record shows that in 
February 1996, the appellant appointed the Disabled American 
Veterans as his representative.  However, in April 2000, the 
appellant filed a VA Form 21-22, appointing the American 
Legion as his representative.  The Board recognizes that the 
appellant's request for a change in representation was filed 
well beyond the 90 days after he was notified by the RO that 
his case was being sent to the Board, and that there has been 
no motion or showing of good cause for the late request.  Id.  
Nevertheless, the Board observes that the American Legion has 
acted as the appellant's representative since April 2000.  In 
addition, the Board notes that there is no evidence of record 
showing that the American Legion has not provided adequate 
representation of the appellant's case or that he is unhappy 
with their representation.  Accordingly, the Board recognizes 
the American Legion as the appellant's representative in this 
case.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).         

In the instant case, as set forth in the June 2003 Joint 
Motion, the parties argued that a remand was required because 
the June 2002 Board decision on appeal did not present 
sufficient reasons or bases to support its conclusion that 
the VA had provided adequate notice of the information and 
evidence necessary to substantiate the appellant's claim 
pursuant to 38 U.S.C. § 5103, as amended by the VCAA.  In 
this regard, the parties indicated that in Quartuccio, 16 
Vet. App. at 183, the Court held that the new section 5103(a) 
required VA to inform the claimant of the information or 
evidence necessary to substantiate the claim, as well as 
which evidence VA would seek to provide and which evidence 
the claimant was to provide.  In addition, the Court also 
held that failure of the Board to enforce compliance with 
that requirement was remandable error.  See Quartuccio, 16 
Vet. App. at 186-87.  

In the June 2003 Joint Motion, the parties recognized that 
the Board, in its June 2002 decision, had concluded that the 
"discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOC's), 
and in the letters sent to the appellant from the RO during 
the course of the appeal [had] in effect informed him of the 
information and evidence that would be needed to substantiate 
his claim and comply with the VA's notification 
requirements."  Nevertheless, the parties maintained that 
none of the cited documents fulfilled the requirements that 
VA had to notify the appellant of the information and 
evidence necessary to substantiate his claim, and that such 
notice had to indicate which portion of any such information 
or evidence was to be provided by the appellant and which 
portion had to be provided by VA.  See Charles (John) v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, the parties 
concluded that the Board did not adequately consider "all . 
. . applicable provisions of law" and did not provide an 
adequate statement of reasons or bases for its decision, as 
required by 38 U.S.C. § 7104(a), (d)(1).  Furthermore, the 
parties stated that review of the evidence in the instant 
case revealed that there was no document of record which 
comported with the notification requirements of Charles.  
Accordingly, the parties noted that on remand, the appellant 
was entitled to submit additional evidence and argument, 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) (per 
curiam order), and the VA was obligated to conduct a critical 
examination of the justification for the decision.  Fletcher 
v. Derwinski, 1 Vet. App. 394, 397 (1991).  According to the 
Joint Motion, in any subsequent decision, the Board was 
required to set forth adequate reasons or bases for its 
findings and conclusion on all material issues of fact and 
law presented on the record.  See 38 U.S.C. § 7104(d)(1); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, on 
remand, the Board was required to comply will all provisions 
of the VCAA.  38 U.S.C. § 5103, 5103A.  See Nolan v. Gober, 
14 Vet. App. 183 (2000) (per curiam order ) (issue as to 
whether duty to assist was complied with involved making 
factual determinations that should be made by the Board in 
the first instance).                

In light of the above, the Board will remand the appellant's 
claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  In this regard, the Board recognizes that in 
October 2003, the Board received a statement from the 
appellant in which the appellant indicated that he did not 
have any further evidence to submit in support of his claim.  
However, given that the parties to the June 2003 Joint Motion 
concluded that the documents identified by the Board did not 
in fact satisfy the VCAA duty-to-notify requirements, the 
Board will remand this case to ensure that those requirements 
are indeed met.   

The Board also notes that in regard to the appellant's claim 
for service connection for a right foot disability, as 
previously stated, in a September 1997 decision, the Board 
remanded this case.  At that time, the Board requested that 
the appellant be afforded a comprehensive VA examination in 
order to determine the nature, severity, and etiology of the 
appellant's right foot disability.  After reviewing the 
available medical records, it was requested that the examiner 
render an opinion regarding whether it was as least as likely 
as not that any pre-existing right foot disability underwent 
permanent pathological advancement during service.   

In October 1997, the appellant underwent a VA examination for 
the feet.  At that time, he stated that when he was 13 years 
old, he sustained a right foot fourth metatarsal bone 
fracture.  The appellant indicated that in November 1990, he 
underwent right foot exostosis surgery.  He noted that at 
present, he had occasional stiffness of the right foot, with 
swelling, heat, and redness.  The appellant reported that he 
had lack of endurance and fatigability of the right foot, and 
that at rest, he had numbness in the right foot.  According 
to the appellant, he also had pain in the right foot with 
standing or walking, and on cold days, he had pain in the 
dorsum of the right foot with radiation to the lateral side.  
The appellant stated that he took Tylenol in order to relieve 
his right foot pain.  The examining physician noted that when 
he asked the appellant about how his right foot condition 
affected him functionally while working as a photographer, 
the appellant was nonspecific. According to the appellant, 
his right foot disability did not affect his daily 
activities.

The physical examination showed that there was a mild 
exostosis deformity on the right foot metatarsal bone on the 
navicular area which was not tender to palpation. In regard 
to range of motion of the right ankle, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  There was no 
objective evidence of pain on motion on any movement of the 
right ankle.  There was no edema of the right foot, and there 
was no instability or weakness of the right foot and ankle.  
There was no tenderness to palpation on the right foot, and 
there was mild tenderness to palpation in the right foot scar 
area.  The appellant had a normal gait cycle.  There was no 
callosity, breakdown, or unusual shoe wear which would have 
indicated abnormal weight bearing.  There were no skin or 
vascular changes.  The appellant could stand, squat, do 
supination, pronation, and rise from his toes and heels, with 
both feet without problems.  There were no hammer toes, no 
high arch, no club foot, or any other deformity.  The 
diagnoses included the following: (1) residuals of fracture 
of the right foot fourth metatarsal bone, and (2) right foot 
pain, exostosectomy of an accessory bone.  The examiner noted 
that the surgery done to the appellant's right foot was a 
"natural progression of a nonservice-connected injury while 
his childhood."  The examiner further noted that the 
appellant's right foot disability was not related to his 
military service and was not a "pre-existing foot condition 
disability with pathological advancement during the 
service."

Upon a review of the October 1997 VA examination report, the 
Board finds that the examiner's opinion is not clearly worded 
and that he did not specifically address the question of 
whether it was as least as likely as not that any pre-
existing right foot disability underwent permanent 
pathological advancement during service.  Therefore, in light 
of the above, it is the Board's determination that the RO has 
not complied with the instructions from the September 1997 
remand.  The Board observes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary. Where the remand of the Board or 
the Court is not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

(The Board also notes that further action by the RO is 
required in relation to a separate issue that was addressed 
by an October 2003 Board remand decision (entitlement to 
service connection for a back disability), but the file has 
not been available to the RO because of the appeal that has 
resulted in this instant remand.  All actions required to 
comply with the October 2003 remand should be undertaken as 
well.)  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the one-year period allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him at 
any time including following service, for 
his right foot disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA orthopedic 
examination in order to determine the 
nature, severity, and etiology of any 
right foot disability.  All necessary 
special studies or tests, to include x-
rays, should be taken.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to note the 
following: (1) the appellant's service 
medical records from his period of active 
service, from July 1990 to August 1990, 
show that in June 1990, he underwent an 
entrance examination and gave a history 
of fracturing his right fourth metatarsal 
bone when he was 13 years old, without 
sequela; the physical examination showed 
that the appellant had an adequate range 
of motion in his right foot with no 
deformities; the examiner noted that the 
appellant's right foot was asymptomatic, 
(2) in July 1990, the appellant underwent 
an examination for the Entrance Physical 
Standards Board and gave a history of 
breaking a bone in the instep of his 
right foot when he was 13 years old; the 
physical examination showed a dorsal 
"bump" just lateral to the base of the 
first metatarsal on the appellant's right 
foot; the appellant indicated that the 
"bump" had been present for 
approximately four years, and that it was 
currently painful with marching and 
running; the diagnosis was right foot 
bone spur; the examiner indicated that 
the appellant was not fit for induction 
and should be separated from the 
military, (3) private medical records 
from E.R., M.D., from November 1990 to 
January 1991, show that the appellant 
underwent a right foot exostosectomy in 
November 1990; in January 1991, Dr. R. 
noted that the appellant was status post 
exostosectomy of the right foot, that he 
was doing very well, and that there was 
no evidence of any problems, (4) the 
appellant's service medical records from 
his period of active duty for training 
with the Army National Guard, from August 
to October 1993, show that throughout 
August 1993, the appellant received 
intermittent treatment for right foot 
pain; on August 22, 1993, the appellant 
was treated after complaining of right 
foot pain and following the physical 
examination, he was diagnosed with 
chronic right foot pain; on August 25, 
1993, the appellant stated that he had 
been suffering from right foot pain for 
the past two weeks; he indicated that he 
had undergone surgery on his right foot 
two years ago and that marching had 
irritated his foot and had caused him 
continuing pain; following the physical 
examination, he was diagnosed with 
metatarsalgia, (5) in September 1993, the 
appellant underwent an examination for 
the Entrance Physical Standards Board and 
at that time, he complained of pain in 
his right foot when he wore boots and 
upon marching and running; the examiners 
indicated that the appellant had a scar 
on his right foot, and that x-rays showed 
a partial resection of the right 
navicular tuberosity; the diagnosis was 
of chronic postoperative pain; according 
to the examiners, the appellant's right 
foot disability existed prior to service, 
was not aggravated by service, and would 
not improve with training; the examiners 
recommended that the appellant be 
separated from the military because he 
did not meet medical fitness standards 
for enlistment; the appellant was 
subsequently discharged from the 
military.   

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed right foot disability is 
related to any period of active duty or 
active duty for training.  In addition, 
the examiner should also address whether 
it is as least as likely as not that the 
appellant's right foot disability, if 
extant, underwent a chronic or permanent 
(as opposed to a transient or temporary) 
increase in severity during any period of 
active duty or active duty for training.  
If it is at least as likely as not that 
the appellant's right foot disability 
underwent a chronic or permanent increase 
in severity during service, is it 
absolutely clear ( i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition, or is it at least as likely as 
not that the disorder worsened during 
service beyond the natural progress.  A 
complete rationale for all opinions 
expressed should be included in the 
examination report.     

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).   

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




